Citation Nr: 1208791	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-22 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for a bilateral hearing loss since August 11, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975, and from May 1975 to December 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision of December 2006 by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

The Veteran appeared at a Travel Board hearing in January 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The hearing record was held open for 60 days for submission of additional evidence.  No additional evidence was received. 

In May 2010, the Board denied entitlement to a disability rating in excess of 20 percent for hearing loss prior to August 11, 2007.  Entitlement to an increased rating from August 11, 2007 was remanded for further development.  The requested development has been completed and the claim is ready for appellate review.


FINDING OF FACT

For the period since August 11, 2007, the Veteran's bilateral hearing loss manifested with an exceptional pattern of hearing impairment in the left ear.  The right ear hearing loss manifested at Roman Numeral Level II, and the left ear at Roman Numeral Level V. 


CONCLUSION OF LAW

The requirements for an evaluation higher than 20 percent for a bilateral hearing loss since August 11, 2007, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159 , 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated September 2006 of the information and evidence needed to substantiate and complete his claims including notice of how VA assigns disability evaluations and effective dates.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  

The Veteran was provided the opportunity to present pertinent evidence and testimony throughout the claims process.  There is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication, and the Board may address the merits of the appeal.  See 38 C.F.R. § 3.159(c).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After a review of the evidence of record, the Board finds that the disability has not significantly changed during the appeal period in question and a uniform evaluation is warranted.   

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id. 

Historically, a December 2005 rating decision granted service connection for bilateral hearing loss and assigned an initial 10 percent rating, effective June 2005.  VA received the Veteran's current claim for an increase in August 2006.  A December 2006 rating decision assigned a 20 percent rating, effective August 2006.  In a May 2010 decision, the Board denied a disability rating in excess of 20 percent prior to August 11, 2007 and remanded the claim from August 11, 2007.  

The Veteran was afforded a VA examination in September 2010.  The examination report notes hearing loss manifested as follows: Right ear: 1000 Hertz, 45 decibels; 2000 Hertz, 60 decibels; 3000 Hertz, 70 decibels; 4000 Hertz, 75 decibels; for an average of 63 decibels. Speech recognition was 92 percent.  Left ear: 1000 Hertz, 15 decibels; 2000 Hertz, 70 decibels; 3000 Hertz, 70 decibels; 4000 Hertz, 75 decibels; for an average of 58 decibels.  Speech recognition was 92 percent.  The examiner diagnosed a mild sloping to severe right ear sensorineural hearing loss from 1000 through 4000 Hertz, and a moderately severe to severe left ear sensorineural hearing loss from 2000 through 4000 Hertz. 

The examination report shows the left ear manifested at 30 Hertz or less at 1000 Hertz and at 70 decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As a result, the Veteran's hearing loss manifests with an exceptional pattern of hearing loss in the left ear.  See 38 C.F.R. § 4.86.  The findings of the September 2010 examination do not show an exceptional hearing pattern in the right ear.  

The Board finds the results of the September 2010 audio examination are valid and adequate for rating purposes.  Regarding the left ear, Table VIA provides that the left ear average of 58 decibels is at Roman Numeral Level IV.  As provided in the rating criteria, since the exceptional pattern of hearing impairment of the left ear is due to the decibels levels at 1000 and 2000 Hertz, the Roman Numeral Level for the left ear is elevated to Roman Numeral Level V.  38 C.F.R. § 4.86(b).  Table VI provides that the right ear with an average puretone threshold of 63 and speech recognition of 92 percent is at Roman Numeral Level II.  Table VII shows Roman Numeral Level V for the poorer, left, ear and Roman Numeral II for the better, right, ear intersect at the 10 percent rate.  Therefore the evidence of record show that the Veteran is not entitled to a disability rating in excess of 20 percent since August 11, 2010.  38 C.F.R. §§ 4.1 , 4.7, 4.86, Diagnostic Code 6100.  Indeed, the Veteran actually warrants only a 10 percent rating.  The question before the Board, however, is entitlement to an evaluation in excess of 20 percent.  Given the foregoing evidence the Board denies the claim.  The Board addresses extraschedular considerations below. 

The symptoms presented by the Veteran's hearing loss are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence throughout the appeal that the Veteran's hearing loss necessitated frequent hospitalization, or has caused a marked interference with employment.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board acknowledges the Veteran's sincere belief that his hearing loss has worsened since August 11, 2007.  The Veteran is competent to report his subjective opinion.  The Veteran, however, does not have the required expertise to provide puretone thresholds required to determine the disability rating as required by the diagnostic code.  38 C.F.R. §§ 4.85, 4.86.

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to a rating higher than 20 percent for bilateral hearing loss for the period since August 11, 2007, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


